UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7099


CHARLES W. REED,    III,   a/k/a   Dwight    Devane    Byrd,   a/k/a
Dwight Byrd,

                Plaintiff – Appellant,

          v.

LEHRMAN DOTSON, Warden; DWIGHT JOHNSON, Security Chief;
TYRONE CRODER, Major; PHLONDA PEAY, Captain; TIMOTHY
WOODRUM, Lieutenant; THEODORE DONNELL, Sergeant; ALFORD
DAILEY, R.N.; JERRY TOMLIN, Officer; THEODORE DONNELL,
Sergeant,

                Defendants – Appellees,

          and

WARDEN MCAC; OFFICER TOMLIN,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:05-cv-01216-CCB)


Submitted:   January 18, 2011               Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles W. Reed, III, Appellant Pro Se.         Nichole Cherie
Gatewood, Phillip M. Pickus, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Charles     W.   Reed,   III,   appeals   the   district    court’s

order denying his motion to enforce a settlement agreement, in

which he alleged that the Defendants breached the settlement

agreement.      We have reviewed the record and find no reversible

error.    Accordingly, we deny Reed’s motion for appointment of

counsel and affirm for the reasons stated by the district court.

Reed v. Dotson, No. 1:05-cv-01216-CCB (D. Md. July 21, 2010).

We   dispense   with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      3